Citation Nr: 0915230	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

. 
THE ISSUES

1. Entitlement to service connection for choriocarcinoma of 
the lungs, to include as due to exposure to herbicides.

2. Entitlement to service connection for choriocarcinoma of 
the liver, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

The Veteran's claims for service connection on appeal involve 
the contention that his disabilities are due to exposure to 
the herbicide agent, Agent Orange, during service in Korea. 

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for choriocarcinoma of the lungs 
and liver.  The RO issued a notice of the decision in July 
2005, and the Veteran timely filed a Notice of Disagreement 
(NOD) in May 2006.  The RO provided a Statement of the Case 
(SOC) in September 2006 and thereafter, in October 2006, the 
Veteran timely filed a substantive appeal.  

The Veteran requested a hearing on this matter, but canceled 
his request in March 2008.  See 8 C.F.R. § 20.704(e).

The Board notes that in September and October 2008, 
additional evidence was submitted without a waiver for RO 
consideration.  See 38 C.F.R. § 20.1304(c).  The additional 
evidence consists of copies of the Veteran's personnel 
records and a letter dated January 2005 from the Veteran's 
physician indicating that he has terminal metastatic cancer.  
The personnel records are contained in the claims file, and 
the information in the letter is essentially cumulative of 
medical records from the same provider.  Therefore, referral 
to the RO for initial review is not required. 

Other Matter

In a February 2007 rating decision, the RO denied service 
connection for non small cell lung cancer, left upper lobe.  
The Veteran timely filed a NOD in December 2007.  The RO 
provided a SOC in March 2008.  The Veteran did not perfect 
his appeal by submitting a substantive appeal.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2008); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the Board does not have jurisdiction over this latter issue.  


FINDINGS OF FACT

1. The Veteran is not shown to have served in the Republic of 
Vietnam during service and he is not been shown to have been 
exposed to Agent Orange during his service in Korea.

2. There is no medical evidence of lung cancer during service 
or for decades thereafter, and there is no competent evidence 
that links this disability to service or any incident of 
service, to include exposure to herbicide agents.

3. There is no medical evidence of liver cancer during 
service or for decades thereafter, and there is no competent 
evidence that links this disability to service or any 
incident of service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1. Service connection for lung cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2. Service connection for liver cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473,  484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The March 2005 letter from the RO satisfies most of these 
mandates.  It informed the Veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as VA medical 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  The letter made clear that although 
VA could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  Although not 
required to do so, the RO also specifically asked the Veteran 
to provide VA with any other supporting evidence or 
information in his possession.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008) (providing that for "applications for 
benefits pending before VA on or filed after" May 30, 2008, 
as here, 38 C.F.R.§ 3.159(b)(1) no longer requires that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim").  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the June 2005 RO decision that is the subject of this appeal 
in its March 2005 letter.  However, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date in the March 2005 
letter.  With respect to Dingess notice, where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  

In the instant case, the RO did supply Dingess notice in the 
November 2006 SOC.  The SOC informed the Veteran that after a 
review of the evidence received before and after the March 
2005 notification letter, his service connection claims 
remained denied.  The SOC also provided a statement of 
reasons or bases for that denial.  The Board issued the SOC 
after the Veteran had filed his disagreement with the 
decision.  Thereafter, the Veteran had ample time to submit 
additional evidence concerning his service connection claims.  
Timely rating notice would not have operated to alter the 
outcome because evidence establishing service connection for 
choriocarcinoma of the lungs and liver is lacking.  See 
Sanders, 487 F.3d at 887 (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
In view of the foregoing, the Board cannot conclude that the 
defect in timing of Dingess notice affected the essential 
fairness of the adjudication.  The presumption of prejudice 
is therefore rebutted.  

b. Duty to Assist 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, personnel records, and private 
provider records.  The Board notes that the Veteran has not 
been provided a VA examination regarding whether his 
disabilities are related to service.  Under VA regulations, 
the Secretary must provide a VA medical examination when 
there is (1) competent  evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's  service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the instant case, the Veteran's service treatment records 
are negative for any complaints or treatment of lung or liver 
cancer.  The Veteran did not develop lung or liver cancer 
until decades post-service.  In addition, there is no 
competent opinion that links either of these conditions to 
the Veteran's service, to include any exposure to Agent 
Orange.  Moreover, since the Veteran did not serve in Vietnam 
during the Vietnam era, the presumption of exposure to 
herbicide agents to include exposure to Agent Orange and the 
presumption of service connection for respiratory cancers for 
a veteran who served in Vietnam during the Vietnam era do not 
apply.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In 
addition, the Veteran did not serve in Korea during the time 
period the Department of Defense has indicated that Agent 
Orange was used, and he has not otherwise shown that he was 
exposed to Agent Orange in service.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008).  

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  However, the Board notes that the claims file 
contains a consent and release for Dr. H.M, and that those 
records are not of file.  The duty to assist extends to 
obtaining medical records where they are relevant to the 
issue under consideration.  Here, the Board finds that these 
medical records are not relevant because there is no 
indication that they support a relationship between the 
Veteran's cancers and any possible exposure to herbicides.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II. Law & Regulations

a. Direct service connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
Veteran's claim was not well grounded when the evidence  
"establishe[d] only that the Veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a Veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the Veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the Veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the Veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a Veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Service connection based on exposure to herbicides

A "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent (including Agent Orange) during active 
service, service connection is presumed for a number of 
diseases, to include respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  Liver 
cancer is not among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of direct  
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997). 




c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for Veterans' benefits.  
A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he developed lung cancer and skin 
cancer due to exposure to the herbicide agent, Agent Orange, 
while serving in Korea.  He maintains that while he served in 
Korea, he transported people and supplies in the 
demilitarized zone (DMZ).  Specifically, he claims that he 
was stationed at Camp Casey and was "near the Imjun River 
and in open camp on the DMZ."

a. Factual Background

The Veteran's DD Form 214 shows that he served in the United 
States Army from March 1969 to October 1970.  His Military 
Occupational Specialty (MOS) was as a Bridge Specialist, and 
he received the National Defense Service Medal, the Armed 
Forces Expeditionary Medal, and the Good Conduct Medal.

Service personnel records show that the Veteran served in 
Korea from August 5, 1969 to October 12, 1970.  While he was 
in Korea, he was assigned to "E Co. 13th EngrBn 7thInfDiv."

Review of the service treatment records reveals no evidence 
of or treatment for lung or liver cancer.  The Veteran's 
September 1970 separation examination was normal with respect 
to all systems.

Private provider records show that the Veteran was diagnosed 
in December 2004 with choriocarcinoma of the lungs and liver.  

A June 2006 letter from K.W. (initials used to protect 
privacy), M.D., states that "[The Veteran] is a patient in 
my practice diagnosed with an unknown primary cancer in 
December 2004.  It cannot be ruled out that the primary site 
for the tumor began in the lung origin."

b. Discussion

Lung Cancer

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for choriocarcinoma of the lungs, to include as 
secondary to Agent Orange exposure.  The Veteran's service 
treatment records  are negative for any complaints or 
treatment of lung cancer.  The first evidence of record of a 
diagnosis of lung cancer is in December 2004, approximately 
35 years after his separation from the military.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The Veteran's primary contention is that he was exposed to 
Agent Orange while serving in the DMZ in Korea.  Service 
personnel records confirm that the Veteran had Korean Service 
from August 5, 1969 to October 12, 1970.  However, the 
objective evidence of record fails to show that the Veteran 
was exposed to Agent Orange while serving in Korea.  The 
Department of Defense only acknowledges the use of herbicides 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.  The Veteran's period 
of service did not begin until after the time period when 
Agent Orange was used in Korea.  The record also fails to 
show that the Veteran was otherwise exposed to Agent Orange 
in Korea.  While the Veteran may have arrived in Korea 
shortly after the use of Agent Orange ended, that does not 
change the fact that he did not serve in a unit that has been 
recognized as being exposed to the herbicide.  Consequently, 
the Board concludes that the Veteran was not exposed to Agent 
Orange during his service in Korea, and, as such, service 
connection for lung cancer is not warranted on such basis.

As previously stated, a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  In addition, lung cancer is a disease presumptively 
associated with herbicide-exposed veterans pursuant to 38 
C.F.R. § 3.309.  Exposure to herbicides, however, is presumed 
for a veteran who had the requisite service in the Republic 
of Vietnam.  In this case, however, there is no evidence, nor 
does the veteran contend, that he served in Vietnam.  Rather, 
he contends that he is entitled to the same Agent Orange 
presumption reserved for Vietnam veterans, based on his 
service in Korea but, as stated above, the Veteran did not 
serve in Korea during the time period the Department of 
Defense has indicated that Agent Orange was used, and as he 
has not otherwise shown that he was exposed to Agent Orange 
in service, he is not entitled to service connection for lung 
cancer based on exposure to Agent Orange.

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
Veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, supra.  However, 
the Veteran has not submitted any medical evidence which 
suggests or demonstrates that his lung cancer was in any way 
related to service or to the Agent Orange the Veteran claims 
he was exposed to during service.





Liver Cancer

As noted above, liver cancer is not a condition for which the 
Agent Orange presumption is available.  See 38 C.F.R. § 
3.309(e) (2008).  Nevertheless, the Board will analyze 
whether liver cancer is shown to be related to a disease or 
injury in service.

Review of the Veteran's private treatment records reveals 
that he was diagnosed with liver cancer in December 2004.  
Thus, the Board acknowledges that the Veteran suffers from a 
current disability.  A review of the Veteran's service 
treatment records does not reveal any complaints or treatment 
for liver cancer.  Additionally, there is no medical evidence 
or competent opinion linking the Veteran's liver cancer with 
any incident of service, to include herbicide exposure.  
Combee, supra.

c. Conclusion

In this case, there is no competent evidence of record which 
links the Veteran's currently diagnosed lung and liver cancer 
to his period of active service, to include any claimed in-
service Agent Orange exposure.  Indeed, the only evidence of 
record supporting the Veteran's claim is his own lay opinion 
that he currently has lung and liver cancer which is related 
to his period of active military service, specifically to his 
claimed in-service Agent Orange exposure.  However, the 
Veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Therefore, in the absence of any competent medical evidence 
attributing the currently diagnosed lung and liver cancer to 
the Veteran's period of service, or to any incident of 
service, to include the claimed in-service exposure to Agent 
Orange, the Veteran's claim for service connection for 
choriocarcinoma of the lungs and liver, to include as 
secondary to Agent Orange, must be denied.


ORDER

Entitlement to service connection for choriocarcinoma of the 
lungs, to include as due to herbicide exposure, is denied.

Entitlement to service connection for choriocarcinoma of the 
liver, to include as due to herbicide exposure, is denied.





______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


